DETAILED ACTION
	This is in response to communication received on 8/22/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/7/21 and 8/25/21

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.
 
Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claim 1-3 and 7-19 are withdrawn because the independent claim 1 has been amended.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kalkan et al. US PGPub 2006/0141268 hereinafter KALKAN in view of Li et al. US PGPub 2005/0211680 hereinafter LI on claims 1-3 and 7-10 are withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Li et al. US PGPub 2012/0287437 hereinafter HAO LI in view of Li et al. US PGPub 2005/0211680 hereinafter LI on claims 1 and 7-10 are withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Li et al. US PGPub 2012/0287437 hereinafter HAO LI and Li et al. US PGPub 2005/0211680 hereinafter LI further in view of Kalkan et al. US PGPub 2006/0141268 hereinafter KALKAN on claims 2-3 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Li et al. US PGPub 2012/0287437 hereinafter HAO LI and Li et al. US PGPub 2005/0211680 hereinafter LI and Shih US PGPub 2014/0104606 hereinafter SHIH on claims 11-13 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Li et al. US PGPub 2012/0287437 hereinafter HAO LI, Li et al. US PGPub 2005/0211680 hereinafter LI and Shih US PGPub 2014/0104606 hereinafter SHIH and Vang et al. US PGPub 2012/0328829 hereinafter VANG on claim 14 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Li et al. US PGPub 2012/0287437 hereinafter HAO LI, Li et al. US PGPub 2005/0211680 hereinafter LI and Shih US PGPub 2014/0104606 hereinafter SHIH and Xu et al. US PGPub 2019/0079042 hereinafter XU and Sequeda Osorio et al. US PGPub 2016/0122865 hereinafter ORSORIO on claim 15-19 are withdrawn because the independent claim 1 has been amended.
Claim(s) 1-3, 7-10, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkan et al. US PGPub 2006/0141268 hereinafter KALKAN in view of Li et al. US PGPub 2005/0211680 hereinafter LI and Hossain et al. US 2016/0343887 hereinafter HOSSAIN.
As for claim 1 , KALKAN teaches "The method of the present invention can be utilized to fabricate SPR and SERS substrates for sensing and detection" (abstract, lines 10-11 ), and wherein all objects have a 3-dimensional shape i.e. a fabrication process of 3-dimensional (30) structured surface-enhanced Raman spectroscopy (SERS) substrates.
KALKAN teaches "the nanostructured surface or film can be a nanotextured surface with roughness, features or patterns at the nanometer scale (1 nm to 500 nm). The nanostructured and/or nanotextured surface may be porous, with a typical pore size of 1 to 500 nm" (paragraph 50, lines 19-23) and "For instance, the nanostructured film/surface material is not restricted to be Si. It can be, but not limited to ... II-VI compound, such as ... aluminum" (paragraph 50, lines 11-15), i.e. creating roughness on a surface of a metal ... to provide a roughened surface of the metal.
KALKAN is silent on the substrate being a sheet. KALKAN is silent on the shape of substrate entirely. However, Examiner notes that it is inherent that KALKAN's metal has a shape and that the "In an example of using confinement a cover glass was utilized to confine the analyte solution between the substrate and cover slide" (paragraph 67, lines 23-24). As such, it is the position of the Examiner that it would have been obvious to have the substrate of KALKAN shaped as a sheet as such a sheet would provide a ready surface with which the cover glass could confine the analyte solution against.
KALKAN is silent on a laser marking machine and wherein roughness on the surface of a metal sheet is created using laser power in a range of 10-15W, fill spacing of 0.02-0.04 mm, speed of 200-400 mm/s, frequency of 30-50 kHz and repetition of 3-8.
LI teaches "The present application is directed to a method of modifying a surface of an article and includes irradiating pulsed laser light output... directing the laser light to a spot on the surface, and producing micro-grooved surfaces having one or more grooves formed thereon, the grooves having groove depths in the range of about 1 μm to about 100 μm" (abstract), i.e. a process for applying a texture or roughness to a surface.
LI further teaches "Therefore, power levels of about 5W to about 1OW may be generally sufficient for many of the applications contemplated in the present application" paragraph 59, lines 23-26), i.e. laser power in a range that overlaps with 10-15 W. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Or, in the alternative, LI further teaches "The laser processing parameters, including but not limited to pulse repetition rate, feed speed, wavelength, and the like, were varied in order to produce micro-groove" (paragraph 63, lines 5-8). It would have been within the skill of the ordinary artisan at the time of effective filing to design the power of the laser such that a desired geometry and surface roughness is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
LI further teaches spacing between grooves of 30μm. It is expected that a person of ordinary skill in the art at the time of the invention could have converted the μm to a mm, which appears to fall within the claimed range of fill spacing of 0.02-0.04mm. 
LI further teaches "The laser processing parameters, including but not limited to pulse repetition rate, feed speed, wavelength, and the like, were varied in order to produce micro-groove" (paragraph 63, lines 5-8) and further gives examples wherein the speed is given 200 mm/s and 200 mm/s.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the speed of the laser such that a desired geometry and surface roughness is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
LI further teaches "The laser processing parameters, including but not limited to pulse repetition rate, feed speed, wavelength, and the like, were varied in order to produce micro-groove" (paragraph 63, lines 5-8) and further gives examples wherein the pulse repetition rate or frequency is 50 kHz and 40 kHz.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the frequency of the laser such that a desired geometry and surface roughness is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
LI further teaches "Further, micro-groove geometries having depths of approximately about 8 μm and about 16 μm may be produced by the appropriate control of pulse frequency, repetition rate and the number of scans" (paragraph 62, lines 7-10). It would have been within the skill of the ordinary artisan at the time of effective filing to design the repetition of the laser such that a desired geometry and surface roughness is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
LI further teaches "This invention relates generally to systems and methods for texturing surfaces, and more particularly to systems and methods for texturing a surface on a substrate while reducing or eliminating the formation of micro-cracks and otherdeleterious collateral damage zones in the substrate" (paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the laser marking method of LI in the process of KALKAN such that the process includes a laser marking machine and wherein roughness on the surface of a metal sheet is created using laser power in a range of 10-15W, fill spacing of 0. 02-0. 04 mm, speed of 200-400 mm/s, frequency of 30-50 kHz and repetition of 3-8 times because LI teaches that such a process produces specific surface geometries without micro-cracks and other deleterious collateral damage zones in the substrate.
KALKAN further teaches "An embodiment of the method of this invention for fabricating a nanoparticle-nanostructured material composite and synthesizing nanoparticles includes preparing a nanostructured/nanotextured material, and, contacting the nanostructured/nanotextured material with a solution. Nanoparticles are synthesized on the nanostructured/nanotextured material as a result of the contact" (paragraph 19) and "The nanoparticles may comprise, but not limited to, silver, gold, iron, aluminum, titanium, nickle, tin, chrome, iron, iron oxide, cobalt, ruthenium, tungsten, zinc, palladium, platinum, or copper particles or alloy mixtures and compounds thereof" (paragraph 54, lines 4-8), wherein silver (Ag), gold (Au), palladium (Pd), copper (Cu) and platinum (Pt) are understood to be noble metals, i.e. depositing noble metal… onto the roughened surface of the metal sheet.
KALKAN further shows in Fig. 6 that the deposited noble metal is in the form of clusters and wherein the noble metal clusters are apart.
KALKAN further teaches “These plasmon modes can be excited by electromagnetic radiation (photon) absorption. They can also be excited by high energy electron collisions. The associated absorption of the electromagnetic energy (photons) for the generation of these collective electron oscillation modes is seen as a band in the optical absorption spectrum and is called the surface plasmon absorption band. It is well established that plasmon energy of particles (e.g., the wavelength or frequency of the surface plasmon absorption peak) is dependent upon size, shape, and interparticle spacing as well as on particle and local environment dielectric properties” (paragraph 3, lines -15), i.e. wherein the noble metal clusters… form hot spots that enhance Raman signals. 
KALKAN teaches “The nanostructured material may be prepared by, but not limited to the following: etching, a physical vapor deposition technique” (paragraph 54, lines 18-20), i.e. wherein the depositing is carried out in… a physical vapor deposition (PVD) system.
KALKAN is silent on wherein the depositing is carried out in a vacuum chamber… and the deposition time is 30-70 seconds.
HOSSAIN teaches “A plasmonic scattering nanomaterial comprising a substrate layer” (abstract, lines 1-2).
HOSSAIN teaches “According to a second aspect, the present disclosure relates to a method for producing the plasmonic scattering nanomaterial in any of its embodiments by a simple two-step process relying primarily on physical vapor deposition (PVD) methods. Physical vapor deposition methods describe a variety of vacuum deposition methods used to deposit thin films by the condensation of a vaporized form of the desired film material onto various surfaces and/or substrates” (paragraph 104, lines 1-9), and “The deposition time is less than 60 seconds, preferably less than 45 seconds, preferably less than 30 seconds, preferably less than 20 seconds, preferably less than 15 seconds or 10 seconds” (paragraph 107, lines 19-22), i.e. wherein the depositing is carried out in a vacuum chamber… and the deposition time is in a range that overlaps with 30-70 seconds. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the depositing is carried out in a vacuum chamber… and the deposition time is 30-70 seconds in the physical vapor deposition process of KALKAN because HOSSAIN teaches that such a process allows for the creation of the plasmonic nanostructures necessary to KALKAN.
As for claim 2, KALKAN teaches "For instance, the nanostructured film/surface material is not restricted to be Si. It can be, but not limited to ... II-VI compound, such as ... aluminum" (paragraph 50, lines 11-15), i.e. wherein the metal sheet is selected from the group consisting of aluminum (Al).
As for claim 3, KALKAN teaches "For instance, the nanostructured film/surface material is not restricted to be Si. It can be, but not limited to ... II-VI compound, such as ... aluminum" (paragraph 50, lines 11-15), i.e. wherein the metal steel is Al.
As for claim 7, KALKAN and LI are silent on wherein the roughened surface is defined by a squared shape having dimensions of 5mm x 5mm.
However, Examiner notes that KALKAN makes clear the roughness is used in SERS analysis and teaches "the analyte spot is visible to the naked eye in the form of a circular stain after the droplet dries. Measurements may also take place in the wet state before the solution dries. These wet state measurements may be done in a number of ways including leaving the solution free on the surface (e.g., droplet) or using confinement. In an example of using confinement a cover glass was utilized to confine the analyte solution between the substrate and cover slide" (paragraph 67, lines 18-26).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the shape and size of the surface roughness such that a desired roughness patch capable of holding the analyte for processing is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 8, KALKAN further teaches "An embodiment of the method of this invention for fabricating a nanoparticle-nanostructured material composite and synthesizing nanoparticles includes preparing a nanostructured/nanotextured material, and, contacting the nanostructured/nanotextured material with a solution. Nanoparticles are synthesized on the nanostructured/nanotextured material as a result of the contact" (paragraph 19) and "The nanoparticles may comprise, but not limited to, silver, gold, iron, aluminum, titanium, nickle, tin, chrome, iron, iron oxide, cobalt, ruthenium, tungsten, zinc, palladium, platinum, or copper particles or alloy mixtures and compounds thereof" (paragraph 54, lines 4-8), i.e. wherein the noble metal is selected from the group of silver (Ag) or gold (Au) or platinum (Pt) or copper (Cu) or palladium (Pd).
As for claim 9, KALKAN teaches "The nanoparticles may comprise, but not limited to, silver'' (paragraph 54, lines 4-5), i.e. wherein the noble metal is silver (Ag).
As for claim 10, KALKAN further teaches "An embodiment of the method of this invention for fabricating a nanoparticle-nanostructured material composite and synthesizing nanoparticles includes preparing a nanostructured/nanotextured material, and, contacting the nanostructured/nanotextured material with a solution. Nanoparticles are synthesized on the nanostructured/nanotextured material as a result of the contact" (paragraph 19), i.e. wherein the noble metal comprise nanoparticles.
As for claim 12, KALKAN is silent on wherein the PVD system is a magnetron sputtering.
HOSSAIN teaches “Exemplary envisaged variants of sputter deposition that may be adapted for use in the present disclosure include, but are not limited to… high power impulse magnetron sputtering (HIPIMS)” (paragraph 113, lines 11-15).
HOSSAIN teaches “According to a second aspect, the present disclosure relates to a method for producing the plasmonic scattering nanomaterial in any of its embodiments by a simple two-step process relying primarily on physical vapor deposition (PVD) methods. Physical vapor deposition methods describe a variety of vacuum deposition methods used to deposit thin films by the condensation of a vaporized form of the desired film material onto various surfaces and/or substrates” (paragraph 104, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the PVD system is a magnetron sputtering in the physical vapor deposition process of KALKAN because HOSSAIN teaches that such a process allows for the creation of the plasmonic nanostructures necessary to KALKAN.
As for claim 13, KALKAN and LI are silent on wherein the depositing uses a silver sputtering target which has a purity greater than 99% and a diameter of 3 inches.
HOSSAIN teaches “Subsequently, silver (Ag) is sputtered under pure argon (Ar) using a pure silver target (greater than 90% pure target, preferably greater than 99%, preferably greater than 99.9%, preferably greater than 99.99% pure silver target)” (paragraph 107, lines 19-23).
HOSSAIN teaches “According to a second aspect, the present disclosure relates to a method for producing the plasmonic scattering nanomaterial in any of its embodiments by a simple two-step process relying primarily on physical vapor deposition (PVD) methods. Physical vapor deposition methods describe a variety of vacuum deposition methods used to deposit thin films by the condensation of a vaporized form of the desired film material onto various surfaces and/or substrates” (paragraph 104, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein depositing uses a silver sputtering target which as a purity greater than 99%  in the physical vapor deposition process of KALKAN because HOSSAIN teaches that such a process allows for the creation of the plasmonic nanostructures necessary to KALKAN.
KALKAN, LI and HOSSAIN are silent on wherein depositing uses a silver sputtering target which has… a diameter of 3 inches. 
However, it is the position of the Examiner that it is well within the skill of the ordinary artisan to design the size and shape of the sputtering target to form the desired film layer. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the diameter of the silver target. It is the position of the examiner that the criticality on the diameter of the silver target does not provide patentable distinction as the diameter of the silver target appears to incidental absent evidence.
As for claim 19, KALKAN and LI are silent on deposition time.
HOSSAIN teaches “According to a second aspect, the present disclosure relates to a method for producing the plasmonic scattering nanomaterial in any of its embodiments by a simple two-step process relying primarily on physical vapor deposition (PVD) methods. Physical vapor deposition methods describe a variety of vacuum deposition methods used to deposit thin films by the condensation of a vaporized form of the desired film material onto various surfaces and/or substrates” (paragraph 104, lines 1-9), and “The deposition time is less than 60 seconds, preferably less than 45 seconds, preferably less than 30 seconds, preferably less than 20 seconds, preferably less than 15 seconds or 10 seconds” (paragraph 107, lines 19-22), i.e. wherein the depositing is carried out in a vacuum chamber… and the deposition time is in a range that overlaps with 30-70 seconds. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein depositing uses a silver sputtering target which as a purity greater than 99%  in the physical vapor deposition process of KALKAN because HOSSAIN teaches that such a process allows for the creation of the plasmonic nanostructures necessary to KALKAN.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkan et al. US PGPub 2006/0141268 hereinafter KALKAN, Li et al. US PGPub 2005/0211680 hereinafter LI and Hossain et al. US 2016/0343887 hereinafter HOSSAIN as applied to claim 1 and 12 above, and further in view of Vang et al. US PGPub 2012/0328829 hereinafter VANG.
As for claim 14, KALKAN, LI and HOSSAIN are silent on wherein a vacuum level in the magnetron sputtering is reached by utilizing a rotary pump and turbo-molecular pump.
VANG teaches "Nano-structured layers having a random nano-structured anisotropic major surface" (abstract).
VANG further teaches "an evacuation pump fluidly connected to evacuation port(s) ... This pump may be any vacuum pump, such as ... a turbo molecular pump" (paragraph 120, lines 1-3), i.e. wherein the vacuum level in the chamber is reached by utilizing ... a turbo-molecular pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein a vacuum level in the magnetron sputtering is reached by utilizing a rotary pump and turbo-molecular pump in the combined process of KALKAN, LI, and HOSSAIN and VANG teaches such pumps were known to be used in those process.
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to which pump is used to achieve the vacuum level. It is the position of the examiner that the criticality on the pump does not provide patentable distinction as the pump used appears to incidental absent evidence. 
Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkan et al. US PGPub 2006/0141268 hereinafter KALKAN, Li et al. US PGPub 2005/0211680 hereinafter LI and Hossain et al. US 2016/0343887 hereinafter HOSSAIN as applied to claim 1 above, and further in view of Xu et al. US PGPub 2019/0079042 hereinafter XU and Shih US PGPub 2014/0104606 hereinafter SHIH.
As for claim 15, KALKIN, LI and HOSSAIN are silent on wherein the depositing is carried out in a vacuum chamber of a magnetron sputtering with a pre- deposited chamber pressure of 1 x 10-6 - 9 x 10-6 mbar, a flow rate of argon during the deposition is 5 - 100 cm-3/min, a chamber pressure during deposition is regulated between 9 x 10-3 - 9 x 10-2 mbar, a DC current of the magnetron sputtering is 0.1 - 0.5 A, a power of the magnetron sputtering during the deposition is 70 - 330 W and a time of deposition is 1 - 300 s.
Examiner notes that SHIH further teaches several variables for the magnetron sputtering including power, chamber pressure, argon pressure, and deposition rate (paragraph 102-103).
It is the position of the Examiner that the variables claimed of chamber pressure pre-deposition, flow rate of argon, chamber pressure during deposition, DC current, power, and time of deposition are result effective, and it would be well within the skill of the ordinary artisan to design these through routine experimentation to come to desired result. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205USPQ215.
This is further illustrated by XU (paragraph 28 and 29) which illustrate various examples of magnetron sputtering in which these variables are adjusted to meet the desired results.
As for claim 16, KALKAN, LI and HOSSAIN are silent on wherein the flow rate of argon during deposition is 5 - 15 cm-3/min.
Examiner notes that SHIH further teaches several variables for the magnetron sputtering including power, chamber pressure, argon pressure, and deposition rate (paragraph 102-103).
This is further illustrated by XU (paragraph 28 and 29) which illustrate various examples of magnetron sputtering in which these variables are adjusted to meet the desired results.
It is the position of the Examiner that the variables claimed of chamber pressure pre-deposition, flow rate of argon, chamber pressure during deposition, DC current, power, and time of deposition are result effective, and it would be well within the skill of the ordinary artisan to design these through routine experimentation to come to desired result. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 17, KALKAN LI and HOSSAIN are silent wherein a chamber pressure during deposition is 1 x 10-3 - 5 x 10-3 mbar.
Examiner notes that SHIH further teaches several variables for the magnetron sputtering including power, chamber pressure, argon pressure, and deposition rate (paragraph 102-103).
This is further illustrated by XU (paragraph 28 and 29) which illustrate various examples of magnetron sputtering in which these variables are adjusted to meet the desired results.
It is the position of the Examiner that the variables claimed of chamber pressure pre-deposition, flow rate of argon, chamber pressure during deposition, DC current, power, and time of deposition are result effective, and it would be well within the skill of the ordinary artisan to design these through routine experimentation to come to desired result. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 18, KALKAN, LI and HOSSAIN teaches wherein the DC current of the magnetron sputtering is 0.1 - 0.4 A and the power of the magnetron sputtering during deposition is 70 - 150 W.
Examiner notes that SHIH further teaches several variables for the magnetron sputtering including power, chamber pressure, argon pressure, and deposition rate (paragraph 102-103).
This is further illustrated by XU (paragraph 28 and 29) which illustrate various examples of magnetron sputtering in which these variables are adjusted to meet the desired results.
It is the position of the Examiner that the variables claimed of chamber pressure pre-deposition, flow rate of argon, chamber pressure during deposition, DC current, power, and time of deposition are result effective, and it would be well within the skill of the ordinary artisan to design these through routine experimentation to come to desired result. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-10, 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717